DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed on August 13, 2021 has been entered and made of record.
Claim Interpretation
Claims 1-10 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 11-15 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all manufacture claims.
Claim Objections
Claim 1 objected to because of the following informalities:
-In line 11, replace comma (“,”) by semicolon (“;”).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,255,649 (referred as ‘649 patent hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because of each of claim limitations of the instant claims 1-15 is fully defined by the claims 1-18 of the ‘649 patent. For example, 
Instant claim 1
Patented claim 1
A method of providing a design for a printed object comprising:
A method of providing a design for a printed object comprising:
obtaining information associated with a first substrate comprising a first area, the first area comprising a first region and a second region, the first area comprising a first region comprising a layer of ink flood and a layer of first substrate, the first area further comprising a second region comprising a layer of ink flood, a layer of sparse mark pattern and a layer of first substrate,
obtaining information associated with a first substrate comprising a first area, the first area comprising a first region and a second region, the first region comprising a layer of ink flood over a layer of first substrate, the second region comprising a layer of ink flood, over a layer of sparse mark pattern, the layer of sparse mark pattern arranged over a layer of first substrate
in which an encoded signal is carried by the sparse mark pattern to be printed within the first area with a first ink
providing an encoded signal arranged in the sparse mark pattern to be printed within the first area with a first ink
obtaining information associated with the ink flood to be printed over the sparse mark pattern and the first substrate within the first area with a second ink, in which the second ink comprises a greater tack or adhesion with the first substrate relative to a tack or adhesion with the first ink
obtaining information associated with the ink flood to be printed over the sparse mark pattern and the first substrate within the first area with a second ink, in which the 
second ink comprises a greater tack or adhesion with the first substrate relative to its tack or adhesion with the first ink, which yields a thicker ink flood in the first region relative to the second region
determining whether the first region and the second region comprise a spectral reflectance difference at a machine-vision wavelength in the range of 8%-60%
determining whether the first region and the second region comprise a spectral reflectance 
difference at a machine-vision wavelength in the range of 8%-60%
selecting a different combination of first ink and second ink when the spectral reflectance difference at a machine-vision wavelength is not within the range of 8%-60%.
selecting a different combination of first ink and second ink when the spectral reflectance 
difference at a machine-vision wavelength is not within the range of 8%-60%


	While the patented claim 1 includes additional claim limitations (i.e., which yields a thicker ink flood in the first region relative to the second region) that are not set forth in the instant claim 1, the use of transitional term "comprising/comprises" in the instant claim 1 fails to preclude the possibility of additional elements.  Therefore, instant claim 1 fails to define an invention that is patentably distinct from claim 1 of the ‘649 patent.
Furthermore, each of the limitations recited in instant claim 1 is anticipated by patented claim 1 and anticipation is “the ultimate or epitome of obviousness.”
Likewise, each of instant claims 2-15 is fully defined by each of patented claims 2-18 respectively.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 attached.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DMD
12/2022



/DUY M DANG/
Primary Examiner, Art Unit 2667